775 N.W.2d 798 (2009)
Travis C. REECE, Plaintiff-Appellant, Cross-Appellee,
v.
EVENT STAFFING and Accident Fund Insurance Company of America, Defendants-Appellees, Cross-Appellants.
Docket No. 139477. COA No. 284451.
Supreme Court of Michigan.
December 30, 2009.


*799 Order
On order of the Court, the motion for leave to file brief amicus curiae is GRANTED. The application for leave to appeal the July 30, 2009 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.